In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00234-CR


                         EX PARTE NOEL VALDEZ ANDRADE


             ORIGINAL PROCEEDING FOR WRIT OF HABEAS CORPUS

                                      June 25, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       As a pro se, Noel Valdez Andrade again petitions this Court for a writ of habeas

corpus. This time, however, he does so under article 11.07 of the Texas Code of Criminal

Procedure and believes his felony conviction improper because 1) trial counsel allegedly

was ineffective and 2) new evidence would allegedly illustrate that the police “planted” the

drugs found in his car. We dismiss.

       Article 11.07 of the Texas Code of Criminal Procedure establishes a means

through which one may obtain “relief from a felony judgment imposing a penalty other

than death.” TEX. CODE. CRIM. PROC. ANN. art. 11.07, § 1 (West 2015). Yet, the authority

to award such relief under that statute lies within the exclusive jurisdiction of the Texas

Court of Criminal Appeals. In re Nottingham, No. 07-19-00201-CV, 2019 Tex. App. LEXIS
5052, at *3–4 (Tex. App.—Amarillo June 18, 2019 orig. proceeding) (mem. op.); Ex parte

Bellar, No. 07-19-00056-CR, 2019 Tex. App. LEXIS 861, at *1 (Tex. App.—Amarillo Feb.

6, 2019, orig. proceeding) (per curiam) (mem. op., not designated for publication).

Because this Court is not the Texas Court of Criminal Appeals, we lack the authority to

substantively entertain Andrade’s application for relief.

       Andrade’s petition for a writ of habeas corpus under article 11.07 of the Texas

Code of Criminal Procedure is dismissed for want of jurisdiction.



                                                              Per Curiam



       Do not publish.




                                             2